                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

    UNITED STATES OF AMERICA                                                                   Plaintiff

    v.                                                        Criminal Action Nos. 3:19-cr-208-RGJ
                                                                                 & 3:21-cr-20-RGJ

    JOSEPH SAMIR ZAKHARI                                                                     Defendant

                                              * * * * *

                           MEMORANDUM OPINION AND ORDER

         The United States alleges six counts (in two separate indictments) 1 related to obscenity,

child exploitation, and enticement against Defendant Joseph Zakhari (“Zakhari”). [Zakhari I, DE

50]; [Zakhari II, DE 19]. Count 1 of the Zakhari I superseding indictment and of the Zakhari II

indictment charges Zakhari with attempted online enticement of a minor on or about and between

October 6, 2019, and October 8, 2019. [Zakhari I, DE 50 at 365]; [Zakhari II, DE 19 at 199].

Count 2 of both indictments charges Zakhari with attempted transfer of obscene matter to a minor.

[Zakhari I, DE 50 at 366]; [Zakhari II, DE 19 at 200]. Count 3 of both indictments charges Zakhari

with attempted production of child pornography. Id.

         In advance of trial, scheduled to begin September 20, 2021, the parties have filed eight

motions to exclude and motions in limine —six by the United States and two by Defendant

Zakhari. [DE 111; DE 113; DE 115; DE 116; DE 117; DE 119; DE 125; DE 129]. Briefing is

complete, and the matters are ripe. For the reasons below, the United States’ Motions to Exclude

Dr. Beggan [DE 113; DE 119] are GRANTED in part and DENIED in part, the United States’

Motions In Limine and to Exclude Testimony of Lisa Ream [DE 115; DE 117] are DENIED, and


1
 Two criminal actions against Zakhari have been consolidated into one matter for purposes of trial. [3:19-
cr-201, DE 108] (“Zakhari I”); [3:21-cr-20, DE 30] (“Zakhari II”). Within this Opinion, all docket entries
will be from Zakhari I unless otherwise indicated.
                                                    1
Sara McDermott the United States’ Motion in Limine regarding penalties [DE 116] is GRANTED,

Zakhari’s Motion to Exclude Detective Hedden [DE 111] is GRANTED in part and DENIED in

part, Zakhari’s Motion in Limine to exclude discussion of other electronic devices [DE 125] is

GRANTED, and Zakhari’s Motion in Limine about discussion of the Kik app [DE 125] is

GRANTED in part and DENIED in part, and Zakhari’s Motion for Leave to File a Supplement

to His Response to the United States’ motion regarding McDermott [DE 135] is GRANTED and

his Supplement [DE 135-2] is accepted as filed. Zakhari is ordered to supplement McDermott’s

expert report as set forth in this opinion within 7 days of the entry of this order. The Court will

rule on the Motion In Limine and to Exclude Sara McDermott [DE 125] after the United States has

responded to Zakhari’s Supplement [DE 135-2].

                      I. STANDARD REGARDING MOTIONS IN LIMINE

       Federal district courts have the power to exclude irrelevant, inadmissible, or prejudicial

evidence in limine pursuant to their inherent authority to manage trials. Luce v. United States, 469

U.S. 38, 41 n.4 (1984) (citing Fed. R. Evid. 103(c)); Louzon v. Ford Motor Co., 718 F.3d 556, 561

(6th Cir. 2013). That said, the “better practice” is to defer evidentiary rulings until trial unless the

evidence is clearly inadmissible on all potential grounds. Sperberg v. Goodyear Tire & Rubber

Co., 519 F.2d 708, 712 (6th Cir. 1975); Jonasson v. Lutheran Child & Fam. Servs., 115 F.3d 436,

440 (7th Cir. 1997); Bouchard v. Am. Home Prods. Corp., 213 F.Supp.2d 802, 810 (N.D.Ohio

2002) (citing Luce, 469 U.S. at 41 n. 4). This posture is favored so that “questions of foundation,

relevancy and potential prejudice may be resolved in proper context.” Gresh v. Waste Servs. of

Am., Inc., 738 F.Supp.2d 702, 706 (E.D. Ky. 2010). When this Court issues a ruling in limine, it

is “no more than a preliminary, or advisory, opinion.” United States v. Yannott, 42 F.3d 999, 1007

(6th Cir. 1994) (citing Luce, 713 F.2d at 1239). Thus, even where a motion in limine is denied,



                                                   2
the Court may return to its previous ruling at trial “for whatever reason it deems appropriate.” Id.

(citing Luce, 713 F.2d at 1239). Likewise, the Court has discretion to alter or amend a prior in

limine ruling at trial. Luce, 469 U.S. at 41–42.

                                          II. DISCUSSION

A. United States’ Motions

   1. Motions to Exclude Expert Testimony of James K. Beggan, Ph.D. [DE 113; DE 119]

       The United States moves to exclude testimony of Zakhari’s expert witness, Dr. Beggan, on

several grounds and requests a Daubert hearing. [DE 113; DE 119].

               a. Background.

       Dr. Beggan is a professor in the Department of Sociology at the University of Louisville

with “extensive knowledge of social and psychological behavior related to human sexuality,

including interactions via the medium of internet dating. . .” [DE 113 at 882]. Zakhari asserts that

he will offer testimony:

       that deception on internet dating profiles and in online dating communications is
       common; that nearly everyone involved with internet dating expects that their
       counterparts are engaging in deception; that almost half of all people specifically
       expect others are lying about their age.

[Id.] He will also discuss research studies regarding individuals’ “’deception literacy’ – i.e., their

degree of sophistication about expecting and being able to detect deception in online encounters.”

Finally, Zakhari asserts that Dr. Beggan will opine “based on his reading of Mr. Zakhari’s chat

transcripts, that Mr. Zakhari was a sophisticated and literate detector of deception,” that he was

“plainly challenging the truthfulness of the presentation of the ‘boredcrbgirl’ [and ‘Alyssa’]

persona[e]” and that “it is reasonable to conclude that Mr. Zakhari did not believe he was

communicating with minors when he was interacting with the undercover personae.” [Id. at 882-

83].

                                                   3
       The United States first states that Zakhari failed to produce any “written reports or basis

for Dr. Beggan’s opinion.” [DE 113 at 883]. Further, the United States represents that it was

unable to locate any federal case, or any Sixth Circuit case, addressing the concept of “deception

literacy” or discussing whether expert testimony on this issue is necessary. [Id. at 884]. The

United States then asserts that “[t]he fact that not all communications on the internet are truthful

is within the knowledge of laypersons[]” and therefore no expert testimony to that effect is needed.

[Id. at 885]. The United States also objects to Dr. Beggan’s testifying as to “the ultimate issue of

whether Zakhari believed he was communicating with minors[.]” [Id.]. And, finally, the United

States argues that Dr. Beggan should not be permitted to give “[e]xpert testimony pertaining to the

prevalence of sending penis pictures to adults[.]” [DE 119 at 916] (emphasis original).

       Zakhari counters:

       Dr. Beggan’s proposed testimony is relevant. His comments will illuminate facts
       at the heart of the trial: Mr. Zakhari’s communications with the undercover
       personae, and the transmission of an image of a penis in the course of these chats.
       As to the communications, a critical question concerns Mr. Zakhari’s level of
       credulity: did he believe everything in every text message he received from the
       undercover personae? Dr. Beggan’s testimony about modern expectations in the
       specific context of internet dating – the fundamental wariness with which people
       typically approach such communications, the readiness with which people discount
       the truthfulness of online dating exchanges – will help the jurors make important
       inferences about Mr. Zakhari’s credulousness in his chats with the undercover
       personae.

[DE 130 at 1002-03]. Zakhari concedes that “Dr. Beggan cannot offer an opinion about whether

Mr. Zakhari actually believed the undercover personae’s representations[.]” [Id. at 1003]. As for

the prevalence of adults exchanging photos of their genitals, Zakhari argues that “Dr. Beggan’s

expert testimony about modern adult familiarity with ‘dick picks’ and the common understanding

about the place of such images in online dating will help the jury determine whether the images

qualify as ‘obscene.’” [Id.].



                                                 4
                b. Standard.

        “Under Rule 702 of the Federal Rules of Evidence, ‘a proposed expert’s opinion is

admissible . . . if the opinion satisfies three requirements. First, the witness must be qualified by

knowledge, skill, experience, training, or education. Second the testimony must be relevant,

meaning that it will assist the trier of fact to understand the evidence or to determine a fact in issue.

Third, the testimony must be reliable.’” Burgett v. Troy-Bilt LLC, 579 Fed. App’x 372, 376 (6th

Cir. 2014) (quoting In re Scrap Metal Antitrust Litig., 527 F.3d 517, 528-29 (6th Cir. 2008)).

“[R]ejection of expert testimony is the exception rather than the rule.” United States v. Girod, No.

CR 5: 15-87-DCR, 2016 WL 3512159, at *2 (E.D. Ky. June 22, 2016) (citing Fed. R. Evid. 702

Advisory Committee Note (2000 Amendment)). A court typically can resolve a Daubert motion

without holding a hearing. Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 248-49 (6th Cir. 2001).

A hearing is required only if the record is inadequate to decide the motion. See Jahn v. Equine

Servs., PSC, 233 F.3d 382, 393 (6th Cir. 2000).

        Under Rule 401, evidence is relevant if it “has any tendency to make a fact more or less

probable than it would be without the evidence; and . . . [is] of consequence in determining the

action.” Fed. R. Evid. 401. However, even if evidence is relevant, it may be inadmissible pursuant

to the United States Constitution, a federal statute, the Federal Rules of Evidence, or other rules

prescribed by the Supreme Court. Fed. R. Evid. 402. For instance, relevant evidence may be

excluded under Rule 403 “if its probative value is substantially outweighed by the danger of undue

prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, or

needless presentation of cumulative evidence.” Fed. R. Evid. 403.

        The United States’ motion does not specifically challenge the qualifications of Dr. Beggan.

Instead, it primarily disputes the relevance of Dr. Beggan’s testimony and that it impermissibly



                                                   5
crosses into the province of the jury. The Court has reviewed the information submitted by the

parties and it is sufficient information to make an initial assessment of this motion without a

hearing.

               c. Analysis.

       The issue is whether Dr. Beggan’s testimony regarding deception practices in online dating

is relevant, “’meaning that it will assist the trier of fact to understand the evidence or to determine

a fact in issue.’” Burgett, 579 Fed. App’x at 376 (quoting In re Scrap Metal Antitrust Litig., 527

F.3d at 528-29). The Court finds this testimony is relevant to Zakhari’s theory of the case, which

is that he did not believe the undercover personae was a minor. See United States v. Gonzalez,

140 F. App’x 170, 177 (11th Cir. 2005) (“courts generally should not prohibit a defendant from

presenting a defense theory to the jury when some factual basis can support that theory”). While

it may be true that laypersons generally understand that not every communication on the internet

is truthful, [DE 113 at 885], the Court cannot conclude that laypersons are equipped with an

understanding of online dating contexts. Therefore, assuming the defense properly lays the

foundation for Dr. Beggan’s testimony (for instance, by establishing that he regularly reviews

communications in online dating that involve deception practices and has expertise and identifying

these deceptive types of communications in online dating), then Dr. Beggan will be permitted to

discuss “modern expectations in the specific context of internet dating[.]” [DE 130 at 1003]. This

testimony may include that “deception on internet dating profiles and in online dating

communications is common;” and “that nearly everyone involved with internet dating expects that

their counterparts are engaging in deception.” [DE 113 at 882]. Further, Dr. Beggan will be

permitted to review excerpts of Zakhari’s correspondences and opine that those communications

could be consistent with someone attempting to lie about their age or attempting to detect deception



                                                  6
in online dating. The United States will have the ability to cross-examine Dr. Beggan on this

testimony.

       But Dr. Beggan cannot testify for Zakhari. Under Fed. R. Evid. 704, “[a]n opinion is not

objectionable just because it embraces an ultimate issue,” but “[i]n a criminal case, an expert

witness must not state an opinion about whether the defendant did or did not have a mental state

or condition that constitutes an element of the crime charged or of a defense. Those matters are for

the trier of fact alone.” In other words, although expert opinion may embrace ultimate issues to be

decided by the jury, the expert is not permitted to draw a legal conclusion and is only permitted to

state an opinion “that suggests the answer to the ultimate issue or that give the jury all the

information from which it can draw inferences as to the ultimate issue.” See Berry v. City of

Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994) (noting that a court would not be permitted to “allow

a fingerprint expert in a criminal case to opine that a defendant was guilty (a legal conclusion),

even though we would allow him to opine that the defendant's fingerprint was the only one on the

murder weapon (a fact). The distinction, although subtle, is nonetheless important.”). Thus Dr.

Beggan cannot testify as to what Zakhari intended or what Zakhari was thinking. He cannot testify

as to the ultimate issue of Zakhari’s intent and whether Zakhari believed he was communicating

with minors. This would impermissibly cross into an opinion on an ultimate issue in violation of

Fed. R. Evid. 704. Zahkari concedes that “Dr. Beggan cannot offer an opinion about whether Mr.

Zakhari actually believed the undercover personae’s representations; FRE 704(b) precludes this,

and defense counsel’s correspondence erred when it suggested otherwise.” [DE 130 at 1003].

       The second issue is whether Dr. Beggan can testify about “contemporary adult community

standards regarding the perceived offensiveness and prurience of” penis images. The Supreme

Court has held that “[e]xpert testimony is not necessary to enable the jury to judge the obscenity



                                                 7
of material which, as here,[2] has been placed into evidence.”3 Hamling v. United States, 418 U.S.

87, 100 (1974). Indeed, the jury instructions4 submitted by Zakhari define the term “obscene,”

and state that “[n]o evidence of what constitutes obscene material has been or needs to be

presented. It is up to you to determine whether the material is obscene using the standard in this

instructions . . .” [DE 120 at 932]. Therefore, Dr. Beggan’s testimony is not necessary to aid the

jury in determining whether penis photos are obscene. Thus, Dr. Beggan will not be permitted to

testify about standards regarding the perceived offensiveness and prurience of penis images as that

goes to the issue of whether the images were obscene. But, as with Dr. Beggan’s testimony

regarding deception in online dating, Dr. Beggan may testify about how common penis images are

in the context of online dating as the Court does not conclude that laypersons are equipped with

an understanding of online dating and it is relevant to Zakhari’s theory of the case. The United

States’ Motions to Exclude Dr. Beggan [DE 113; DE 119] are GRANTED in part and DENIED

in part as set forth above.

    2. Motions In Limine and to Exclude Testimony of Lisa Ream and Sara McDermott [DE 115;
       DE 117; DE 129]

        The United States moved to exclude the testimony of Zakhari’s proposed witness, Lisa

Ream. [DE 115; DE 117]. Thereafter, Zakhari supplemented Ream with a different proposed

witness, Sara McDermott. [DE 131 at 1029]. As a result, the United States’ motions pertaining

to Ream are DENIED as moot [DE 115; DE 117]. The United States’ arguments, incorporated

by reference in [DE 129], will be analyzed as against McDermott.



2
  The United States represented at the final pretrial conference that it will introduce the allegedly obscene
material and place it into evidence at trial.
3
  The Supreme Court was discussing “obscenity” under 18 U.S.C. § 1461, which is part of the same
statutory scheme under which Zakhari faces charges. Compare 18 U.S.C. § 1461 with 18 U.S.C. § 1470.
Therefore, the Supreme Court’s conclusion is instructive as to the issue of obscenity in this matter.
4
  Zakhari cites the Seventh Circuit Pattern Instructions for this specific instruction.
                                                     8
             a. Background.

       Zakhari asserts that McDermott is a “Cellbrite Certified Physical Analysist.” [DE 129 at

996]. Further Zakhari provides that McDermott

       will be providing summary testimony, not expert opinions, about the contents of
       Mr. Zakhari’s cell phone; if necessary, though, she can describe the techniques and
       commands employed in Cellebrite to find and extract the particular information
       from Mr. Zakhari’s phone.

[Id. at 996-997].

       The United States first seeks exclusion of McDermott because Zakhari did not produce

“written reports or [any] basis for her testimony[,]” and his disclosure of McDermott as a witness

was “well past the deadline set by the Court for expert notices[.]” [Id. at 997]. The United States

also argues while McDermott has training and experience conducting forensic examinations of

digital devices, nothing in the disclosure indicates that she would be called as a witness regarding

the Cellebrite extraction conducted from the defendant’s cellphone or “what familiarity, if any,

she has with the extraction conducted by the prosecution.” [Id. at 998]. Finally, the United States

asserts that McDermott’s proposed testimony includes “improper hearsay[,]” because “Zakhari

cannot introduce his own statements through other witnesses[.]” [DE 129 at 998; DE 117 at 997-

98].

       After the United States filed its Motions regarding McDermott, Zakhari provided the

United States with her newly completed report. [DE 135-2 at 1099].5 Specifically, Zakhari

proffers that McDermott’s report




5
 Zakhari’s Motion for Leave to File a Supplement to His Response to the United States’ motion regarding
McDermott [DE 135] is GRANTED and his Supplement [DE 135-2] is accepted as filed.
                                                  9
        summarizes stored digital files by type (number of videos, number of cookies,
        number of Web bookmarks, and so on) and by category (number of Mr. Zakhari’s
        communications with all MeetMe users between October 7 and October 9, 2019,
        for instance). Ms. McDermott’s report similarly describes the content of the
        MeetMe contact file in Mr. Zakhari’s phone associated with the “Alyssa” persona
        and his phone’s Kik Messenger contact for “boredcrbgirl”. One section of the
        report discusses the creation date of images showing Mr. Zakhari’s penis, and
        identifies at least one other person who received copies of the images.

[DE 135-2 at 1100]. Zakhari further argues that none of McDermott’s proposed testimony “can

be described as her subjective opinion;” because she employed objective search parameters to

collect data. [Id.]. However, Zakhari mentions that “[i]n limited instances, Ms. McDermott’s

report characterizes certain groups of files; for example, the narrative advises that a review of 932

website URLs in Mr. Zakhari’s phone indicated that there were ‘no URLs … showing an interest

in or seeking out child sexually exploitative material.’” [Id. at 1101].

        Though Zakhari categorizes McDermott as a “Cellbrite expert[,]” [DE 135-2 at 1099], her

opinions go beyond an objective review of data collected through Cellbrite. [DE 135-3]. For

example, McDermott objectively identifies that the “Alyssa” persona’s profile “contain[s] a user

ID of 1154106397[,] . . . state[s] she is a female who is thirty-five years of age[, and] . . . contain[s]

a URL that goes back to a profile picture[,]” but then McDermott opines that the profile picture is

“of a female who does not appear to be an obvious minor.” [Id. at 1102]. The majority of

McDermott’s expert report conclusions follow a similar pattern: presenting Cellbrite data, then

providing an opinion based on that data.6 Other statements in her report only provide her

interpretation of Cellbrite data, such as her conclusion that “[a]ll parsed activity from social media


6
 In another instance, McDermott objectively states that the Cellbrite revealed Zakhari “communicated with
approximately 190 users” on certain social media applications “between 07/28/19 and 10/08/19,” then
concludes that “[a]side from the communications with the undercover agent(s), no evidence that the user
was communicating with minors was located.” [DE 135-3 at 1102]. McDermott also discusses over one
hundred thousand images from Zakhari’s phone and states that there were images containing “adult
pornography[,]” [id. at 1106], but concluded that there were no images containing “suspect child sexually
exploitative material[.]” [Id. at 1102].
                                                   10
applications including Facebook Messenger, Instagram and Snapchat were reviewed and no

activity was located showing an interest in or seeking out child sexually exploitative material. In

addition, nothing was located showing an interest in minors.” [Id. at 1103].

             b. Analysis.

        Under the standard set forth above in Section II.A.b above and delineated in FRE 702, the

United States motion questions McDermott’s qualifications as well as the relevance and reliability

of her testimony. Burgett, 579 Fed. App’x at 376 (quoting In re Scrap Metal Antitrust Litig., 527

F.3d at 528-29). First, as to Zakhari’s disclosure, he did not disclose McDermott as an expert in

child enticement investigations. Her CV identifies that she was trained in “[d]igital forensic child

exploitation investigations[,]” and has taken courses in “Forensic Focus- Solve Internet Crimes

Against Children” and “Internet Evidence Finder: Finding and Analyzing Important Evidence in

Child Exploitation Cases.” [DE 35-4 at 1116]. Similarly, Zakhari has not tied any of McDermott’s

expertise to the conclusions she reaches. [See DE 135-2 at 1100-01 (stating only that “[t]hese

observations incorporate a measure of Ms. McDermott’s expert opinion, but it is an opinion that

she has the training and experience to offer, as her curriculum vitae shows.”)].

        Second, several of her opinions cross into the realm of key jury issues in this matter, such

as what ages the personae appeared to be through their communications and photographs.

Additionally, Zakhari’s supplemental filing does not address or explain the relevance of

McDermott’s opinions. See Burgett, 579 Fed. App’x at 376 (“the testimony must be relevant,

meaning that it will assist the trier of fact to understand the evidence or to determine a fact in

issue.”).

        Finally, assuming arguendo that she is qualified to testify as to her opinions, McDermott’s

report does not provide her methodology. For example, McDermott indicates that she conducted



                                                11
a “keyword search” of Zakhari’s Cellbrite “extraction for various search terms commonly

associated with users with an interest in and seeking out child sexually exploitative material[,]”

without identifying what search terms she used. [DE 135-3 at 1103]. If McDermott will be

permitted to make these inferences based on her review of the Cellbrite data, the United States is

– at the very least – entitled to know the search terms she employed. Similarly, McDermott

reviewed Zakhari’s messages in Badoo, Facebook Messenger, Instagram, and Snapchat, and states

that “nothing was located showing an interest in or seeking out child sexually exploitative material.

In addition, nothing was located showing an interest in minors.” [DE 135-5 at 1110-114]. But

McDermott does not identify what criteria she used in making this determination. Likewise

McDermott reviewed the images, videos, cookies, web bookmarks, and web history, and states

that she found nothing depicting child sexually exploitative material and/or nothing was located

showing an interest in minors. [DE 135-3 at 1106]. But again, McDermott does not identify what

criteria she used in making these determinations.

       The United States has not yet replied to Zakhari’s Supplemental Response about

McDermott [DE 135-2]. The Court does not have sufficient information to determine the United

States’ motions on McDermott. The Court will rule on this motion after the United States has

responded. But in the meantime, Zakhari is ordered to supplement McDermott’s expert report

within 7 days of the entry of this order, by explaining how McDermott’s expertise make her

qualified to opine on the conclusions she reaches as well as explain the methodology and criteria

and disclose any search terms she use in reaching her opinions.

   3. Motion in Limine Regarding Penalties [DE 116]

       The United States moves in limine “to exclude from trial any evidence, allegation,

questioning, or argument concerning punishment or penalties which may be imposed as a result of



                                                 12
conviction on the charges set out in the Indictments.” [DE 116 at 902]. Zakhari counters that “[a]t

least in cases involving mandatory minimum punishments, it is arguably wrong to say that the jury

‘has no sentencing function’: the verdict in such cases binds the hands of the judge,” so it is

misleading to instruct the jurors otherwise. [DE 134 at 1069].

       While Zakhari presents an interesting and novel argument about the jury’s potential role in

sentencing when a charge carries a mandatory minimum, the United States’ motion correctly states

the current law of this Circuit. [See DE 116 at 904]. As the Sixth Circuit’s patten jury instructions

reflect, “[d]eciding what the punishment should be is [the judge’s] job, not [the jury’s].” [Id. at

902] (citing Sixth Circuit Pattern Criminal Jury Instruction 8.05(2) (2021)).          Perhaps this

framework “may be ripe for reconsideration[,]” [DE 134 at 1069], but under current precedent, it

is impermissible for jurors to even consider possible punishments. See United States v. Bilderbeck,

163 F.3d 971, 978 (6th Cir. 1999) (affirming the district court’s limitation on discussion of

penalties and quoting Sixth Circuit Pattern Jury Instruction 8.05(2)). The United States’ Motion

in Limine regarding penalties [DE 116] is therefore GRANTED.

B. Zakhari’s Motions

   1. Motion to Exclude Detective Matt Hedden [DE 111]

       Zakhari moves in limine to exclude the expert opinion of Detective Matt Hedden

(“Detective Hedden”). [DE 111].

       a.    Background

       The United States intends to offer Detective Hedden as an expert at trial. Detective Hedden

is the United States’ lead investigator in this case. [DE 111 at862]. The United States’ notice

advises that, “[b]ased on his specialized education, training and experience (outlined more fully in

the accompanying curriculum vitae),” Detective Hedden will “testify about conducting online



                                                 13
undercover operations focused on identifying and arresting individuals who seek to sexually

exploit minors,” and will also “address the social media platforms used, chatting as an investigative

tool, and recognizing actions designed to groom minors.” [DE 111-1; DE 111-2].

       Zakhari argues that Hedden’s expert disclosure was deficient, that his testimony “cannot

satisfy the ‘fit’ and ‘reliability’ standards for expert testimony under Fed. R. Evid. 702 and

Daubert[,]” that his testimony would impermissibly include an opinion as to Zakhari’s “criminal

knowledge or intent;” and finally that his dual role as a fact and expert witness might confuse the

jury or afford his factual testimony undue weight. [Id. at 862-63]. Zakhari’s objections primarily

focus on two objections: (1) “the suggestion that Detective Hedden will provide an expert opinion

about ‘identifying … individuals who seek to sexually exploit minors.’ The likely import of this

would be a discourse about the typical acts and common characteristics of people who are child

molesters: profile evidence . . .” and (2) “that Detective Hedden will describe methods for

‘recognizing actions designed to groom minors’ . . . the government’s disclosure says nothing to

identify the ‘actions’ supposedly ‘designed to groom minors,’ or what factual basis Detective

Hedden might have for an opinion that Mr. Zakhari engaged in any such ‘actions,’ or what specific

training he’s had to equip him to offer any sort of expert opinion about ‘grooming.’” [DE 111].

       In response, the United States clarified that Hedden will not “offer opinions on several

ultimate and improper issues (e.g., Zakhari’s character or propensity to engage in criminal activity,

identifying Zakhari’s actions as grooming, and the like).” [DE 132 at 1050]. The United States

further argues, as to the allegedly deficient disclosures, that its “notice meets the requirements of

Fed. R. Crim. P. 16(a)(1)(G)” and further that “the defense has the benefit of Detective Hedden’s

prior statements on most, if not all, of the topics referenced in the expert notice.” [Id. at 1052-53].

Finally, the United States asserts that Hedden’s training and experience qualifies to testify as an



                                                  14
expert in this matter, and that his dual role (as an opinion and fact witness) will not confuse the

jury so long as they are properly instructed. [Id. at 1053-55].

        b.    Analysis

        Hedden’s CV demonstrates his qualifications to testify as an expert “about conducting

online undercover operations focused on identifying and arresting individuals who seek to sexually

exploit minors[,]” as well as “the social media platforms used, chatting as an investigative tool,

and recognizing actions designed to groom minors.” [DE 111-1 at 872]. Specifically, since 2015,

Hedden has “investigat[ed] violations of state and federal law related to child exploitation, child

pornography, and other online crimes[]” with the Kentucky Office of the Attorney General. [DE

111-2 at 874]. He was assigned to the Kentucky “Internet Crimes Against Children” Taskforce

and several of his responsibilities are directly related to the substance of his proposed testimony.

[Id.]. Additionally, his CV reviews extensive training (specifically, “over 2,000 hours of training

with more than 800 hours related to Cyber Crimes”) including several conferences and trainings

about social networking, digital investigations, and crimes against children. [Id. at 875-76]. “A

court may find an expert qualified based on his experience alone, if the experience matches the

scope of the proffered testimony on the central issue at trial.” See Luna v. Bell, No. 3:11-CV-

00093, 2013 WL 12316066, at *3 (M.D. Tenn. Aug. 1, 2013) (citing First Tenn. Bank Nat’l Ass’n

v. Barreto, 268 F.3d 319, 332–33 (6th Cir. 2001); Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th

Cir. 1994) (“The issue with regard to expert testimony is not the qualifications of a witness in the

abstract, but whether those qualifications provide a foundation for a witness to answer a specific

question”). The Court finds that Detective Hedden has sufficient experience to qualify him to

testify as an expert in this matter.




                                                15
        As to his dual role as a fact and opinion witness, in the Sixth Circuit, “an officer may testify

as a fact and opinion witness as long as the court cautions the jury about the two-headed nature of

the witness’s testimony.” United States v. Martinez,k 832 Fed. App’x 432, 436 (6th Cir. 2020).

The United States also represented, at the pretrial conference, that it will clearly delineate Hedden’s

testimony as an expert from that as a fact witness, perhaps by calling him twice as a witness – once

for his expert testimony, and once for his fact testimony. Indeed, this Court will instruct the jury

about the two-headed nature of Hedden’s testimony. Therefore, Detective Hedden’s dual role is

permissible.

        As to whether Detective Hedden may testify about identifying individuals who seek to

sexually exploit minors, the Sixth Circuit has stated that “courts have condemned the use of

profiles as substantive evidence of guilt . . .” United States v. Baldwin, 418 F.3d 575, 581 (6th

Cir. 2005) (quoting United States v. Long, 328 F.3d 655, 666 (D.C. Cir. 2003)). The United States

offers in its response that “[a]t no point will Detective Hedden be asked whether Zakhari’s actions

fit a particular profile or offer an opinion as to his guilt for the charged offenses.” [DE 132 at

1050]. The Court agrees that use of profile evidence would be inappropriate and thus Detective

Hedden will not be permitted to offer profile evidence or testify that Zakhari’s actions fit a

particular profile.

        As to whether Detective Hedden may testify about grooming, “[g]rooming” is not an

element of child enticement under § 2422(b), and it appears nowhere in the Sixth Circuit's Model

Jury Instructions. United States v. Fox, 600 F. App’x 414, 419 (6th Cir. 2015). Nonetheless,

evidence about grooming may be relevant and admissible to the United States’ theory of the case.

See id. (instruction given by trial court in case involving enticement of a minor case regarding the

definition of “grooming” upheld on appeal). The United States’ response states that “Detective



                                                  16
Hedden will not testify that Zakhari engaged in grooming” and the Court agrees that testimony to

the ultimate issue of Zakhari’s intent would be improper. But if the United States’ theory of the

case is that Zahkari was grooming the undercover personae for sexual activity, then Detective

Hedden’s testimony about the general practice of grooming is relevant and admissible. But if the

United States is not presenting a theory that Zahkari was grooming the undercover persona, but

rather that Zakhari wanted to engage in sexual activity with a minor, then testimony about

grooming is not relevant.

       Accordingly, Zakhari’s Motion to Exclude Detective Hedden [DE 111] is GRANTED in

part and DENIED in part as set forth above.

   2. Motions in Limine About Additional Seized Electronic Devices [DE 125]

       Zakhari moves in limine to exclude “proof that the government seized computers and other

electronic storage devices from Mr. Zakhari (making an exception for proof about the seizure of

Mr. Zakhari’s iPhone)[.]” [DE 125 at 977].

           a. Background

        Federal agent took possession of Zakari’s phone and in addition to the phone, agents seized

more than twenty computers and other electronic devices capable of holding data. Id. Zakhari

asserts that the government never returned the seized devices and never examined their contents,

and thus, whatever may be inside the machines is, therefore, officially unknown. Zakhari contends

the devices contain no images of child sexual abuse and that the government could not have seized

the devices without persuading a judge that there was probable cause to believe they contained at

least some evidence of criminal activity. Zakhari argues it would be wrong for either side to

introduce such testimony and that making the existence of the devices known to the jury, but saying




                                                17
nothing about the data stored in them, will invite the jurors to speculate about the nature of the

“missing” evidence. Id.

       In response, the United States represents that it “will not seek to introduce the Search

Warrant or return for items seized from Zakhari’s apartment. However, the defense should be

precluded from any argument or suggestion that the investigation was insufficient due to a failure

to seize and search additional evidence because to do so would be misleading.” [DE 132 at 100-

61].

            b. Analysis

       The Court agrees with Zakhari that it would be inappropriate for the United States to make

known to the jury that the devices were seized without making known what was stored on them as

it would raise a question and invite speculation. But should the defense argue or suggest that the

investigation was insufficient due to a failure to seize and search additional evidence, the United

States would be permitted to introduce evidence of the other electronic devices that were seized.

The parties essentially agreed to as much during the pretrial conference. Accordingly, the Court

GRANTS Zakhari’s Motion in Limine to exclude proof that the government seized electronic

devices – other than Zakhari’s iPhone – that were seized as part of the investigation against

Zakhari, so long as Zakhari does not argue that the United States’ investigation was insufficient

for failing to search these devices.

       3.    Motion in Limine About Testimony Discussing the Kik Platform [DE 125]

       Zakhari also moves in limine to exclude discussion of the prevalence of child exploitation

on the social media app Kik. [DE 125 at 979-80].




                                                18
             a. Background

        The United States seeks to have Detective Hedden from testify about Kik and other social

media platforms in the context of online undercover operations. [DE 132 at 1055]. The United

States claims that Kik “is known for the anonymity provided to its users” and is exploited by

persons who wish to “exploit children” and “meet[] with minors for sexual contact.” [DE 125; DE

1 at 2-3].

        Zakhari argues that “[i]t is impossible to determine the provenance or gauge the accuracy

of these claims. In our particular case, it makes no difference: the proof shows that Mr. Zakhari

was not on Kik but MeetMe – an adults-only site1 – when he first encountered “Dani,” a woman

whose profile said she was eighteen and told interested men that “my Kik is Boredcrbgirl.” [DE

125].

        The United States cites a number of sources arguing that “[c]ourts, law enforcement,

training programs, and media regularly recognize the dangers posed by social medial platforms –

singling out Kik as particularly dangerous.” [DE 132]. The United States argues that this testimony

about Kik will be helpful to the jury to understand how and why law enforcement engage in

undercover online investigations and the platforms themselves. Id. In addition, the United States

disputes Zakhari’s version of the facts – that he initially saw Hedden’s persona on the MeetMe

app – and argues that “the suggestion that Detective Hedden’s experience and knowledge of Kik

and its role in the world of online child sexual exploitation is speculative” and ignores his relevant

training. [DE 132 at 1056].

             b. Analysis

        The issue of whether Zakhari first saw the persona’s profile on MeetMe or Kik is for the

jury to decide. “Zakhari’s utilization of the Kik service” could be “probative of his belief



                                                 19
concerning ‘boredcrbgirl’’s age or of his intention when communicating with her.” [DE 125 at 80-

81]. But testimony by Detective Hedden that Kik has a reputation for being used by persons who

wish to exploit children and minors for sexual contact and that such behavior is prevalent on Kik

would be unfairly prejudicially to Zakhari under Fed. R. Evid. 403. It could also constitute

impermissible character evidence under Fed. R. Evid. 404(b). Thus, the Court will not permit him

to testify about Kik’s reputation. But given that Zakhari’s indictment stems from Detective

Hedden’s undercover investigation on the Kik platform, Detective Hedden will be permitted to

testify about what Kik is, how it works, and that he regularly investigates on Kik as well as other

social media platforms. Detective Hedden’s testimony can be informative about Kik but Detective

Hedden’s rationale for creating a persona on Kik is not directly relevant to this case, such testimony

may not imply that because someone uses Kik that they are likely seeking to exploit children, and

it may not prejudicially imply that it is evidence of Zakhari’s beliefs or intentions based on his use

of the Kik app. Therefore, Zakhari’s motion in limine about discussion of the Kik app is

GRANTED in part and DENIED in part as set forth herein.

                                           III. CONCLUSION

         Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court ORDERS that:

         (1) The United States’ Motions to Exclude Dr. Beggan [DE 113; DE 119]7 are GRANTED

             in part and DENIED in part as set forth above;

         (2) The United States’ Motions In Limine and to Exclude Testimony of Lisa Ream [DE

             115; DE 117] are DENIED;

         (3) The United States’ Motion in Limine regarding penalties [DE 116]8 is GRANTED;


7
    In Zakhari II, DE 38 and DE 43 are GRANTED in part and DENIED in part as set forth above.
8
    In Zakhari II, DE 41 is GRANTED.
                                                 20
       (4) Zakhari’s Motion to Exclude Detective Hedden [DE 111]9 is GRANTED in part and

           DENIED in part;

       (5) Zakhari’s Motion in Limine to exclude discussion of other electronic devices [DE

           125]10 is GRANTED;

       (6) Zakhari’s Motion in Limine about discussion of the Kik app [DE 125]11 is GRANTED

           in part and DENIED in part as set forth above;

       (7) Zakhari’s Motion for Leave to File a Supplement to His Response to the United States’

           motion regarding McDermott [DE 135] is GRANTED and his Supplement [DE 135-

           2] is accepted as filed;

       (8) Zakhari is ordered to supplement McDermott’s expert report as set forth in this opinion

           within 7 days of the entry of this order.




                                                  September 10, 2021




9
   In Zakhari II, DE 36 is DENIED.
10
   In Zakhari II, DE 50 is GRANTED as to discussion of other electronic devices.
11
   In Zakhari II, DE 50 is GRANTED in part and DENIED in part as set forth above as to discussion of
the Kik platform.
                                                 21
